DETAILED ACTION
Response to Arguments
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-8, and 10-19 is/are rejected under 35 U.S.C. 103 as being obvious over CN 103102552 to SHANDONG TAISHAN JINRUN PLASTIC PROD CO., Bian et al., (hereinafter “Bian”) in combination with US Patent 5,198,271 to Ishii  et al., (hereinafter “Ishii”).
As discussed in the previous office actions, Bain discloses a method of manufacturing an article or material, the method comprising: forming a blend composition, the blend composition comprising a polyolefin, a phase change material  (PCM), a cross-linking agent, and an additive material, i.e., foaming agent; executing an operation comprising cross-linking the polyolefin to form a cross-linked intermediate composition; executing an operation comprising foaming the cross-linked intermediate composition to 
The blends are prepared by mixing the polyolefin, the phase change material, and the cross-linking agent, and the additive material together until homogeneous or substantially homogeneous in an extruder and extrusion processing the  blend prior to crosslinking the blend. 
The mixing takes place in an extruder at the temperatures fully corresponding to the claimed temperatures.  See illustrative examples 4-5, for example step 2. 
The extruded material is crosslinked  cross-linking by exposing the extruded blend composition to an elevated temperature, which temeperature and exposure time further fully correspond to the claimed as per illustrative examples, such as step 3.  
The foaming step comprises decomposing the blowing agent to volatile components which foam the material upon release from the composition.  See illustrative example 4-5 using ADCA decomposing foaming agent, necessarily decomposing to release volatile foaming gas. 
	The polyolefins suitable for the invention as disclose by Bian include , for example, LLDPE and other polyethylenes, from which all of the claimed 
The reference further discloses and article, such as insulative foams, which article comprises a cross-linked polyolefin, a phase change material, such as n-tetradecane (which inherently exhibits a lower weight average molecular weight than the weight average molecular weight of the polyolefin prior to cross-linking).  From the expansion ratio of the foams and also from the amounts of the phase change material present in the foams, the foams inherently exhibit the claimed porosity.  
Bain discloses use of encapsulated phase change materials in his invention and advantages of using of encapsulated PCM over non-encapsulated PCM.  However, Bain further expressly discloses that “By adding a phase change material to the foam material, a better thermal insolation effect can be achieved. However, because the phase change material has a liquid generated during the phase change, the foaming effect of the foam material is affected. At the same time, because the foam material has a porous structure, the liquid phase change is easy to leak, which gradually weakens the thermal insulation effect.”  (Background of invention page 1). The Bain reference further states that “When phase change materials are applied to polyolefin insulation foam materials, when 
At the same time, the invention adopts the microcapsule technology, and the phase change material is used as the core material to encapsulate the inside of the capsule  wall, so that the phase change core material will net be lost from the porous foam material when the phase change occurs, which improves the thermal Insulation.” (Page 3 of the translation).
While Bain clearly prefers use of encapsulated phase change material (PCM)l, Bain also expressly discloses that incorporation of non encapsulated PCM is also expected to improve  thermal insulation properties of foams, although it may not be as beneficial as using encapsulated materials due to loss of PCM over time, and also is expected to affect the foaming process.
Therefore, use of both encapsulated and non-encapsulate PCM in the method and articles disclosed by Bain would have been obvious to achieve foams with improved thermal insulation properties and exhibiting cumulative properties consistent with use of both types of phase change materials, for applications, when for example, it is important to improve some long term effect, yet to reduce the cost associated with use of more 
The Bain reference does not disclose production of laminated foams.
However, it is well known in the art that polyolefin foams exhibit inferior surface wettability and thermal resistance. To improve those and other characteristics of the polyolefin based foams, the foams are commonly surface laminated with another polymer layer (such as PVC film).  This is commonly done by first corona discharge treatment of the polyolefin foam surface (to improve adhesion) and then lamination it with another layer.  See background of Ishii, cols, 1-2.  Therefore, it would have been obvious to film laminate to at least a portion of the exterior surface of the foamed article or material disclosed by Bian (with the portion of the exterior surface of the article or material being irradiated with low plasma discharge prior to the lamination of the film to the portion of the exterior surface of the foamed article or material) in order to obtain foamed products with improved surface properties and thermal resistance.
It is further noted that use of some non-encapsulated PCM in addition to encapsulated PCM would have been additionally obvious for the laminated foams since the foams laminated with a non-foamed material 

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Bian in combination with Ishii and further in combination with Anderson.
The rejection stands as per reasons of record and discussion above.
The disclosures of Bian and Ishii are discussed above.  Bian discloses various suitable foaming agents but does not disclose production of extruded foams using supercritical foaming agents and the step of foaming the cross-linked intermediate composition to form a foamed article or material by using of physical foaming with a supercritical fluid.
Anderson discloses that use of supercritical foaming agents in place of chemical blowing agents in foaming extruded polyolefins results in foams free of chemical blowing agents residues and, thus, can be used in application in which such residual chemicals are undesirable.  In addition, such foams exhibit better secondary processability properties as per Andersen.
Therefore, using supercritical blowing agents in the foaming step of Bian would have been obvious to obtain polyethylene foams with properties consistent with disclosure of Andersen. 

The rejection stands as per reasons of record and discussion above.
The disclosures of Bian and Ishii are discussed above.
The reference does not address the thermal conductivity of the foams.  However, since the foams disclosed in Bian are obtained from materials substantially similar to the materials disclosed in the instant applications and since the foam densities of the foams disclosed in Bian are also similar to the densities disclosed in the instant application, it is reasonable believed that the foams disclosed  or obvious from the disclosure of Bian inherently exhibit the claimed thermal conductivity.  The burden is shifted to the applicants to provide factual evidence to the contrary. 
In the alternative, it is known in the art that the thermal conductivity of foamed polymers, such as polyethylenes, is influenced to a great degree, by the foam densities and foam cell size (among other known factors) as evidence from for example  Almanza.
Thus varying thermal conductivity of the foams disclosed by Bian to obtain foams with the claimed thermal conductivities (for applications in 

Response to Arguments
Applicant's arguments filed 5-24-2021 have been fully considered but they are not persuasive. The applicants argue that .the combined teachings of the cited references do not disclose the claimed invention.
Specifically, the only substantive argument presented at this time is that Bain does not disclose use of combined encapsulated and non-encapsulated PCM and that the secondary reference, and the secondary reference fail to teach the deficiencies of Bain.
The examiner agrees that Bai does not expressly disclose or exemplifies a method of manufacturing an article that comprises a step of forming a polyolefin blend that that comprises both encapsulated and non-encapsulated PCM or a  foamed compositions that comprises both encapsulated and non-encapsulated PCM.   However, as per discussion above, use of a combination or encapsulated PCM and non-encapsulated PCM would have been obvious from the teachings of Bain, since Bain discloses that use of either one of such PC materials results in foam with improved insulation properties.  As per discussion above, use of combiner 
The applicants argue that none of the cited secondary references teaches the “deficiencies” of Bain, i..e, none of the cited secondary references teaches use of combined encapsulated and non-encapsulated PCM. 
However, there is no “deficiency” in Bain, since as discussed above, sue of compositions that comprise both encapsulated and non-encapsulated PCM would have been obvious from Bain (in the absence of unexpected results), and the teachings of the secondary references in the outstanding rejections were never relied upon such teachings.  The teachings of the secondary references relied upon are the teachings of 
The invention as claimed, therefore, is still considered to be unpatentable over the combined teachings of the cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ